IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  April 17, 2008
                                 No. 07-10745
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERTO PEREZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-3-17


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Roberto Perez appeals his guilty plea conviction and 189-month sentence
for possession of a controlled substance with intent to distribute and aiding and
abetting. Perez asserts that the trial court erred in accepting his guilty plea and
sentencing him because he did not understand the proceedings or the
presentence report , which was not translated into his native language; that trial
counsel rendered ineffective assistance; and that the trial court erred in



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-10745

accepting his guilty plea and the presentence report because they were not
adequately supported by the factual basis.
      Perez raises these issues for the first time on appeal; therefore, review is
for plain error only. See United States v. Castro-Trevino, 464 F.3d 536, 541 (5th
Cir. 2006). The record demonstrates that the district court, aware of the
language barrier, personally participated in the colloquy mandated by Rule 11
of the Federal Rules of Criminal Procedure and satisfied itself, as required, that
Perez voluntarily pleaded guilty and understood the nature of the charges
against him as well as the consequences of his plea. See United States v.
Rodriguez-DeMaya, 674 F.2d 1122, 1125-26 (5th Cir. 1982). In addition, the
district court did not err in not finding that the alleged language barrier tainted
the guilty plea. Perez had the benefit of an interpreter at every hearing; all legal
documents, except the presentence report and addendum, were translated into
Perez’s native language; and Perez admitted that he could understand the
majority of the dialogue. See id.
      The record is insufficiently developed to allow consideration at this time
of Perez’s claims of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted).
       Furthermore, Perez fails to specify what elements of the offense charged
are not supported by the factual resume; however, he admitted to facts sufficient
to support all of the elements of the offense--that is, that he knowingly possessed
over 50 grams of methamphetamine with intent to distribute. See United States
v. Arnold, 467 F.3d 880, 883-84 (5th Cir. 2006). Perez also fails to show that the
presentence report does not bear adequate indicia of reliability to permit reliance
thereon at sentencing. See United States v. Cabrera, 288 F.3d 163, 172 (5th Cir.
2002). Accordingly, the judgment of the district court is AFFIRMED.

                                         2